Citation Nr: 0106080	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-02574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In August 1999, the RO 
granted service connection for bilateral hearing loss and 
assigned a non-compensable evaluation effective from November 
30, 1998.  

At the same time, the RO denied service connection for right 
hip degenerative joint disease.  The veteran has perfected an 
appeal with the initial disability evaluation assigned for 
his service-connected bilateral hearing loss.  

Although the veteran previously requested to provide oral 
testimony before a travel Member of the Board at the RO when 
he submitted his appeal statement, he more recently withdrew 
his request for a hearing by letter dated in February 2000.


FINDING OF FACT

The veteran has had no more than level I hearing loss in the 
right ear and level II hearing loss in the left ear at any 
time since the effective date of the grant of service 
connection for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A.  §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, Tables VI, 
VII, Diagnostic Code 6100 (effective prior to June 10, 1999);  
38 C.F.R. §§ 4.85, 4.86(a), 4.87, Tables VU, VII, Diagnostic 
Coe 6100; 64 Fed. Reg. 25202-25210 (May 11, 1999) (effective 
June 10, 1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that 
significant decibels losses bilaterally were reported on 
audiology examinations.  
A September 1971 Annual Flying examination report shows that 
a bilateral high frequency hearing loss was diagnosed, and 
again recorded on a September 1981 Flying Class examination.

The veteran's original application for compensation was 
received at the RO in November 1998.  He did not indicate at 
that time that he had been receiving any treatment for his 
hearing loss.  

A VA examination for organic hearing loss was conducted in 
July 1999.  Pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
65
70
LEFT
65
50
90
90

The average puretone threshold loss was 43 decibels in the 
right ear and 74 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 98 percent in the 
right ear, and of 96 percent in the left ear.

In August 1999 the RO granted entitlement to service 
connection for bilateral hearing loss with assignment of a 
noncompensable evaluation, effective November 30, 1998, on 
the basis of a pattern of hearing loss being shown in service 
and post service audiology studies.

Criteria
Duty to Assist

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  

As part of that notice, the Secretary shall indicate which 
portion, if any, the Secretary, in accordance with section 
5103A of this title and any other applicable provisions of 
law, will attempt to obtain on behalf of the claimant.  H.R. 
4864, the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a),  114 Stat. 2096, ___(2000) (to be codified 
at 38 U.S.C.  § 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims  
Assistance Act of 2000, (to be codified at 38 U.S.C.A.  § 
5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identified to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe and further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at  
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at  
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1)  The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.  

(2)  Records of relevant medical 
treatment or examination of the claimant 
at Department health-care facilities or 
at the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.  

(3)  Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, (to be codified at  
38 U.S.C.A. § 5103(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active  
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of  
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  


Newly enacted legislation now provides as follows:  

(a)  Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.  

(b)  The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination  
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475,  
§ 4, 114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C.  
5107)


Rating Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part  
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (2000).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (2000). The 
determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49,  55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.  

In a claim for a great original rating after an initial award 
of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time base don the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating  will be 
assigned.  38 C.F.R. § 4.7 (2000).  

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).

Effective June 10, 1999, during the pendency of this appeal,  
the VA Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity  
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

Under the old regulations, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  VA Regulations - Title 38 Code  
of Federal Regulations Schedule for Rating Disabilities -  
Transmittal Sheet 23 (October 22, 1987).  See 52 Fed. Reg.  
44117-44122 (1987) and correction 52 Fed. Reg. 40439 (1987).  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic  
Codes 6100 to 6110 (1998).


Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I. 38 C.F.R. § 4.85 (2000).

The new regulations added the provisions of 38 C.F.R. § 4.86 
(2000), which provide for rating unusual patterns of hearing 
loss as follows:

(a) When the puretone threshold at each of the four specified 
frequencies (1000,  2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

When a law or regulation changes while a case is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1  
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC  
3-00.

Therefore, the Board must evaluate the veteran's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the Schedule and the current regulations in order 
to ascertain which version is more favorable to his claim.  
In this case neither version of the regulations is more 
favorable to the veteran.  The rating criteria for normal 
patterns of hearing loss are essentially unchanged.  The 
veteran does not have an unusual pattern of hearing loss as 
defined in 38 C.F.R. § 4.86(a), (b), thus, he could not 
benefit from the consideration of that new regulation.

The evaluation of hearing loss is reached by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2006, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).


Analysis

The Board finds that the duty to assist has been satisfied in 
this instance.  The RO has informed the veteran by its 
letters and the statement of the case of the evidence needed 
to substantiate his claim, and has also advised him of the 
evidence it has obtained and of any evidence he should 
obtain.  The veteran has not identified any records which 
have not been obtained by the RO.  Further, the RO has 
afforded him a VA examination.  The Board finds that these 
efforts have resulted in compliance with the notice and duty 
to assist requirements of current law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,  § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at  38 U.S.C. § 
5103A); see also McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996); aff'd sub 
nom. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Under 
the law, no further assistance is required prior to 
adjudication of this claim.



The veteran has been afforded a comprehensive and 
contemporaneous VA examination.  There is no indication that 
the examination was inadequate for rating purposes.  In 
addition, the veteran has not submitted any evidence that his 
hearing loss disability has recently increased in severity.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist him as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the RO issued to the veteran the 
Statement of the Case of record.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.

Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO under this new 
law would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

The VA examination conducted in July 1999 shows audiological 
evaluation findings that reflect an average puretone decibel 
loss of 43 decibels in the right ear and 74 decibels in the 
left ear with speech discrimination ability of 98 percent in 
the right ear and 96 percent in the left ear.  These findings 
correspond to the numeric designation of I in the right ear 
and II in the left ear under the old and revised  
regulations.  These numeric codes representing hearing 
impairment warrant a noncompensable rating.  See 38 C.F.R. § 
4.85, DC 6100; Table VI (prior to and after June 10, 1999); 
38 C.F.R. § 4.85(b) and (e) (prior to and after June 10, 
1999).  As such, the Board finds that the preponderance of 
the evidence is against the claim, and an increased 
evaluation is not warranted.  38 U.S.C.A. § 5107, Lendenmann, 
3 Vet. App. at  349.  

A compensable evaluation is not warranted under Table Via 
under either the previous or amended regulations.  Table VIa 
under the previous regulations is not for application because 
it was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).

Table Via is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. § 4.85(c), 4.86(a) (2000).

Therefore, the Board finds that an initial compensable 
evaluation for the veteran's bilateral hearing loss 
disability is not warranted under the previous or amended 
regulations.

The Board has considered the veteran's statements in support 
of his claim, that his hearing loss is sufficiently disabling 
as to warrant assignment of a compensable evaluation since it 
adversely affects his employability.

However, pertinent case law provides that the assignment of 
disability ratings for hearing impairment are to be derived 
by the mechanical application of the Ratings Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The Board acknowledges the veteran's complaints that his 
hearing loss is more disabling than currently evaluated.  
While there is no dispute in this case that the veteran does 
have a significant hearing loss in each ear, the overall 
severity of such hearing loss falls short of meeting the 
criteria for a compensable rating.  In this regard, the Board 
notes that the July 1999 VA audiology examination failed to 
show that the veteran's bilateral hearing loss is more than 
non-compensably disabling with application of the pertinent 
rating criteria.  The Board has no discretion in this regard 
and must predicate its determination on the basis of the 
latest audiology studies on record.

The only evidence in favor of the veteran's claim consists of 
his statements as to the severity of his disability.  
However, these statements are not probative of whether he has 
a hearing loss which meets the specific criteria for a 
compensable evaluation.  The clinical evidence of records is 
probative of this question, and it shows that the veteran's 
bilateral hearing loss does not meet or approximate the 
criteria for a compensable evaluation.  

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are not competent evidence in 
this case.  While a lay person is competent to provide 
evidence on the recurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to the level 
of hearing impairment suffered by the veteran.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The Board notes that this case involves an appeal as to the 
initial rating of the bilateral hearing loss rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In initial rating cases, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In the case at 
hand, as an increased rating for the bilateral hearing loss 
is not warranted, the Board finds that a staged rating is not 
appropriate.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial compensable evaluation for bilateral hearing loss.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Additional Consideration

In Floyd v. Brown, 9 Vet. App. 88, 95 (1996), where the Board 
had purported to grant an extra-schedular rating, the Court 
stated that a claim for an extra-schedular rating must be 
sent by the Board to those "officials who possess the 
delegated authority to assign such a rating in the first 
instance," but held that the Board's failure to so refer to 
such officials constituted harmless error.  As Floyd 
specifically noted, the "regulation does not preclude the 
Board from considering whether referral to the appropriate 
first-line officials is required."  Ibid.  

Moreover, the Court has not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such a conclusion on its own.  
Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  The question 
of an extra-schedular rating is a component of the 
appellant's claim for an increased rating, Floyd, 9 Vet. App. 
at 96

In the instant case the RO considered the applicability of § 
3.321 in the November 1999 statement of the case.  
Accordingly consideration of this question by the Board does 
not prejudice the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The veteran's bilateral hearing loss has required no reported 
treatment since service.  There is, accordingly no evidence 
that it has required frequent periods of hospitalization.  In 
a statement dated in October 1999, the veteran reported that 
he was employed, although he has been "partially unable to 
perform [his] present job as a commercial fisherman."  He 
has also stated that his hearing loss adversely affect him to 
perform almost any other kind of job.  

The Board finds this statement does not indicate that the 
bilateral hearing loss rises to the level of marked 
interference with employment.  There is no competent evidence 
of record indicating that the veteran's bilateral hearing 
loss markedly interferes with employment.  Therefore, the 
Board finds that the bilateral hearing loss does not cause 
marked interference with employment.  Since the veteran has 
not shown exceptional factors that would render impractical 
the application of the regular schedular criteria, referral 
for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

